EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Dollars in Millions) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2009 2008 2009 2008 Profit $ 76 $ 118 $ 216 $ 372 Add: Provision for income taxes - 38 45 143 Deduct: Partnership income - - - (3 ) Profit before income taxes and partnership income $ 76 $ 156 $ 261 $ 512 Fixed charges: Interest expense $ 255 $ 292 $ 809 $ 855 Rentals at computed interest* 1 1 4 4 Total fixed charges $ 256 $ 293 $ 813 $ 859 Profit before income taxes plus fixed charges $ 332 $ 449 $ 1,074 $ 1,371 Ratio of profit before income taxes plus fixed charges to fixed charges 1.30 1.53 1.32 1.60 *Those portions of rent expense that are representative of interest cost.
